Citation Nr: 1601307	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  04-40 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right ankle fracture, status post open reduction and internal fixation, from September 26, 2005 to April 28, 2008. 

2.  Entitlement to a disability rating in excess of 20 percent for right ankle fracture, status post open reduction and internal fixation, from April 28, 2008 to October 2, 2011.

3.  Entitlement to a compensable rating for osteomyelitis of the right ankle, associated with right below the knee amputation, status post wound infection, from September 26, 2005 to October 2, 2011.


REPRESENTATION

Appellant represented by:	David Anaise, Attorney at Law



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976, from October 1981 to March 1984.  He also served in the National Guard with a period of active duty for training from August 1989 to August 1990.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs.(VA) Regional Office (RO) in St. Louis, Missouri, which granted service, connection for right ankle disability and awarded an initial disability rating of 10 percent, effective September 26, 2005.  

In a March 2008 Board decision, the right ankle claim was remanded for further evidentiary development.  By a July 2008 rating decision, the disability rating assigned to the service-connected right ankle disability was increased to 20 percent from April 28, 2008.  Since the Veteran did not express satisfaction with the increased rating this case remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in November 2008 and the matter was returned to the Board.  

In April 2009, the Board again remanded the Veteran's right ankle claim for further development.  In a rating decision dated in December 2011, the RO assigned a total evaluation for the service-connected right ankle disability based upon surgery for a right below-the-knee amputation.  Review of the record reveals that this total evaluation remains in effect.  Thus, the Board will not consider the propriety of the Veteran's disability rating for the service-connected right ankle disability beyond the October 2, 2011 effective date of the total rating.  
In a June 2012 decision, the Board increased the rating for the Veteran's right ankle disorder from 20 percent to 30 percent, effective from September 26, 2005 to October 2, 2011.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  The Veteran's attorney and the VA General Counsel filed a joint motion to remand.  In January 2013, the Court granted the joint motion and remanded the case to the Board for readjudication consistent with the motion.  

In a May 2013 letter, the Board provided the Veteran and his attorney the opportunity to submit additional evidence and argument in support of the appeal. In response to the Board's letter, the Veteran's attorney submitted further argument and evidence dated in May 2013, which included a waiver of local consideration of the newly added evidence.  See 38 C.F.R. § 19.9, 20.1.304(c) (2014).  In July 2013, the Board once again remanded the case to the RO for still further evidentiary development.  

A Decision Review Officer's (DRO) decision, dated in August 2005, granted service connection for osteomyelitis of the right ankle, evaluated as 0 percent disabling, effective September 26, 2005 to October 2, 2011.  That rating decision also granted a 30 percent rating for the right ankle fracture, status post open reduction and internal fixation, effective from September 26, 2005 to October 2, 2011.  An SSOC was issued in August 2015.  

The Board notes that the claim for a separate rating for osteomyelitis arose from the Joint motion, which argued that a separate rating should be considered for the osteomyelitis of the right ankle.  Accordingly, the RO has granted service connection and assigned a noncompensable rating for osteomyelitis of the right ankle.  And, in a statement dated in October 2015, the Veteran's attorney argued that a higher rating is warranted.  Considering that this appeal arose from a claim for an increased disability rating for the right ankle, the Board has jurisdiction of the claim as part and parcel of the claim for a higher evaluation for the right ankle.  

Lastly, the record reflects that the claim of entitlement to a total disability rating based upon individual unemployability due to service connected disabilities is in development by the RO. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  During the period from September 26, 2005 to October 1, 2011, the Veteran's right ankle disorder was manifested by symptoms which resulted in marked ankle disability due to pain, swelling, limited motion and malunion of the tibia and fibula.  

2.  The Veteran experienced episodes of active infections in the right ankle characteristic of osteomyelitis prior to October 2, 2011.  


CONCLUSIONS OF LAW

1.  From September 26, 2005 to October 1, 2011, the criteria for the assignment of a disability rating of 30 percent, but no higher, for right ankle fracture have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Codes 5271-5262 (2014).  

2.  Resolving the benefit of the doubt in the Veteran's favor, the Board finds that the criteria for a 20 percent rating for osteomyelitis of the right ankle is warranted for the period from September 26, 2005 to October 1, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71(a), Diagnostic Code 5000 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).   

 Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

 In this case, VA satisfied its duty to notify by means of a letter dated in December 2005 from the RO to the Veteran, which was issued prior to the RO decision in July 2006.  Additional letters were issued in December 2006, April 2008, January 2010, June 2010 and August 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the content of the above-noted letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.   

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran were adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professional who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Findings necessary to apply the criteria for rating the right ankle were made.  

 Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in obtaining evidence pertinent to his claims.  Therefore, no useful purpose would be served in remanding the issue decided herein for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

By a rating action of March 2003, the RO granted service connection for osteoarthritis, left knee with chondromalacia; a 10 percent disability rating was assigned, effective March 7, 2002.  Subsequently, in a February 2005 rating decision, the RO granted service connection for recurrent subluxation, left knee, evaluated as 10 percent disabling, effective September 23, 2004.  

Received in March 2005 were VA progress notes dated from January 2005 to March 2005, reflecting ongoing treatment for a right ankle disorder.  These records indicate that the Veteran was seen on January 31, 2005 for complaints of right ankle pain.  The Veteran reported twisting the right ankle while walking and the knee gave out, causing him to twist his ankle.  On February 1, 2005, the Veteran was seen in physical therapy for instruction on the use of crutches.  It was noted that he had a fracture of the right distal fibula.  It was also noted that the injury occurred the previous day when he twisted the ankle and fell.  He reported hearing a pop in the ankle.  On March 2, 2005, the Veteran was seen in urgent care with complaints of pain in the right ankle.  He had an immobilizer from a previous fracture; he noted that the pain medication was not strong enough.  It was noted that x-rays showed a healing fracture.  It was also noted that the Veteran had moderate osteoarthritis of the right ankle joint.  

In a statement in support of claim (VA Form 21-4138), received in September 2005, the Veteran indicated that he was seeking to establish service connection for a right ankle disorder, secondary to his left knee.  The Veteran indicated that the service-connected left knee caused him to fall resulting in a broken ankle.  Submitted in support of the Veteran's claim were several private provider records dated from August 2004 through August 2005.  Among the records were treatment reports from Dr. R.G., which shows that the Veteran was seen at his clinic in May 2005 with a swollen right ankle.  It was noted that the Veteran had been seen in the emergency room in January 2005 and was told that he had a little fracture of his ankle and to return in 6 to 8 months if not better.  He currently presented to the clinic with pain and swelling of the right ankle.  X-rays showed a spiral fracture of the right fibula that was in a healing state and was not immobilized.  An Unna boot was applied to the ankle.  Also submitted in support of the claim were treatment reports from Dr. R.R., dated in June 2005, indicating that the Veteran was seen at a clinic with a previously fractured ankle in January 2005; he was referred by a private doctor, and he was being seen for complaints of painful right ankle since he fractured it.  It was noted that he actually injured the ankle while he was walking on campus and twisted it.  Examination revealed a slightly edematous ankle with pain on palpation and pain with dorsiflexion and external rotation.  The assessment was sprung mortise, with nonunion of a fracture, distal fibula.  The Veteran was seen later in June 2005 for evaluation of a fracture of the right ankle.  The assessment was tear of the peroneus brevis tendon; fracture of the fibula, displaced; possible fracture of the distal aspect of the tibia laterally; and osteochondral lesion stage I medial talar dome and synovitis of the posterior tibial tendon.  

Additional treatment reports from St. Mary's Hospital show that the Veteran was admitted to a hospital in July 2005 with a diagnosis of right malunited ankle fracture and joint mice.  He underwent open reduction and internal fixation of the right ankle with debridement.  The discharge diagnosis was nonunion of distal fibula fracture, right ankle.  In August 2005, the Veteran was readmitted to the hospital with a right ankle infection with compromise hardware.  The pertinent diagnosis was infection, right ankle, possible osteomyelitis, distal fibula.  The Veteran underwent incision and drainage of the infection of the right ankle.  It was noted that the Veteran may need an ankle fusion in the future but right now if he had osteomye1itis, it will be suppressed with the intravenous antibiotics.  During a clinical visit later in August 2005, it was noted that the wound showed good signs of healing, with no erythema present and minimal drainage noted.  The assessment was two weeks status post incision and drainage of right ankle with good improvement noted.  

Received in March 2006 were VA progress notes dated from January 2005 to September 2005.  These records show that the Veteran was seen in January 2005 with pain in his right ankle after falling and twisting the ankle.  On examination, it was noted that the right ankle was swollen and tender.  The assessment was fracture of distal right fibula.  In February 2005, the Veteran was seen in physical therapy for application and training in the use of crutches.  It was noted that he had a fracture of the right distal fibula and was wearing a short leg walking boot.  During a clinical visit in March 2005, it was noted that the Veteran was now 5 weeks status post injury; he reported that he was still in severe pain and had been taking strong medication.  He had moderate swelling of the right ankle.  However, there was no expression or verbalization of pain with passive range of motion of ankle, palpation of ligaments both lateral and medial.  Anterior drawer was negative.  He had no pain with inversion.  X-rays of the ankle showed a healing fracture.  It was also noted that the Veteran had moderate osteoarthritis of the ankle joint.  The examiner noted that the fracture was clinically healed; he stated that the Veteran probably exacerbated his osteoarthritis from the recent trauma.  In September 2005, the Veteran was diagnosed with cellulitis of the right ankle.  

Received in June 2006 was the report of an  X-ray study of the right ankle, performed in June 2006, which revealed old fracture of the distal fibular shaft with evidence of previous internal fixation which has been removed, and marked degenerative changes of the tibiotalar joint greatest posteriorly.  

Received in February 2007 were VA progress notes dated from February 2006 to February 2007, which show that the Veteran received ongoing clinical attention for chronic right ankle pain associated with his right ankle disorder.  During an orthopedic consultation in August 2006, it was noted that a lateral plate and screw fixation was placed in the distal fibula following the fracture of the Veteran's right ankle.  The Veteran indicated that he had a staph infection in the area of the right ankle fracture, and he was treated with intravenous Ancef and Fortaz for about three months.  Around the end of the three months, he had the hardware removed and has since been off antibiotics.  He denies any recent history of fever, chills or sweats.   He denied any problems with localized redness or swelling in the ankle to signify infection.  Examination of the right lower extremity revealed that he did not have any tenderness to palpation.  His surgical incision was well-healed without any fluctuance, redness or warmth.  The assessment was post-traumatic arthropathy of the right ankle; it was noted that he also had a nonunion of the malleolus, which may be an infected nonunion.  During a clinical visit in January 2007, the Veteran reported that pain continued to worsen and studies showed a tibia-fibula fracture and has a pin put in tib/fib 6 months after his initial right ankle injury.  He has participated in physical and occupational therapy.  The Veteran described the pain as stabbing and constant; he also described the severity of the pain as a 7 out of 10.  A February 2007 progress note reflects an assessment of right ankle instability and degenerative joint disease.  The Veteran was issued ankle supports and right ankle brace.  

Received in April 2008 were VA progress notes dated from January 2007 to April 2008.  These records show that the Veteran received clinical attention and treatment for chronic right ankle pain. A podiatry consultation note, dated in February 2008, related that the Veteran was seen at the clinic for follow up evaluation of chronic right ankle pain.  It was noted that he was last seen in August 2007 at which time he was prescribed an Arizona brace and casted for orthotics.  The Veteran reported that he stopped wearing his orthotics within the first month due to pain.  Following an evaluation, the assessment was severe osteoarthritis of the right ankle, secondary to trauma.  A podiatry note, dated in April 2008, indicates that the Veteran was seen with complaints of right ankle osteoarthritis subsequent to old right ankle fracture.  The examiner stated that severe degeneration was noted on x-rays.  Subtalar joint appeared to be uninvolved.  A plan of right ankle fusion with internal fixation was noted.  

On the occasion of an examination in June 2006, the Veteran reported that the condition has existed since January 31, 2005.  It was noted that there has been some incapacitation requiring bed rest.  The Veteran indicated that, over the past year, he had to be on bed rest 3 times, lasting from 14 to 21 days.  He has no prosthetic implant.  The Veteran related that he was not able to run, jump, squat, go up and down stairs without assistance.  The Veteran also reported having weakness in his right ankle.  He also reported problems with stiffness and giving way of the right ankle.  There was lack of endurance and fatigability.  The Veteran denied any radiation of pain.  He described the pain as constant, aching, oppressing and sharp.  He described the severity of the pain as a 7/10 and stressful, relieved by rest and Tramadol and Etodolac.  He stated that he is able to function with medications.  On examination, the left length from superior iliac spine to medial malleolus was 89 cm on the right and 90 cm on the left.  Examination of the feet did not show any signs of callosities, breakdown, or weight bearing.  Posture was normal.  The examiner observed that the Veteran was limping, favoring his right leg.  He came in without the use of any assistive device but he says he is getting a cane from the VA soon.  The left ankle was within normal limits.  On the right, there was some mild edema, weakness, and redness.  There was no heat, abnormal movement, guarding of movement, subluxation, or effusion.  Upon examination of the ankle, there were no deformities noted.  Ankle joint was not fixed; there was no ankylosis.  Range of motion on dorsiflexion was normal at 20 on the left.  Plantar flexion was normal at 45 without any pain.  On the right, dorsiflexion was 15 degrees with pain at 15 degrees.  Plantar flexion was 40 degrees with pain at 40 degrees.  After repetitive use, there was pain which was the major factor.  On the right ankle, there was fatigability, weakness, lack of endurance, and incoordination.  On the left, none of the above was experienced.  The examiner stated that he was unable to determine the additional limitation in degrees without resorting to speculation.  X-ray of the right ankle revealed an old fracture of the distal fibular shaft with evidence of previous internal fixation which had been removed.  There was also marked degenerative changes in the tibiotalar joint greatest posteriorly. The impression was right ankle fracture, status post, open reduction and internal fixation of the right ankle.  In an addendum to the above examination, the examiner stated that the right ankle fracture with S/P open reduction and internal fixation was secondary to left knee chondromalacia.  The examiner noted that the left knee continued to be weak hence he had the tendency to fall resulting in the fracture.  The examiner stated that healing of the right ankle fracture resulted in the degenerative changes.  The pertinent diagnosis was marked degenerative changes in the tibiotalar joint greatest posteriorly.  

The Veteran was afforded a VA examination in April 2008.  The Veteran indicated that he had loss of motion and constant pain circumferentially.  No paresthesias in the foot.  He indicated that he received steroid injections to the ankle about one year ago.  It was noted that the Veteran fractured his right ankle in January 2005, while walking; this resulted in a tear of the peroneus brevis tendon.  The Veteran indicated that he was able to stand for 15-30 minutes; however, he was unable to walk more than a few yards.  He reported pain, tenderness, stiffness, giving way, and weakness in the right ankle.  He denied any episodes of dislocation or subluxation.  He reported he had severe flare-ups every 2 to 3 weeks.  During flare-ups, he estimated at least a moderate loss of motion secondary to pain exacerbated by prolonged weight bearing or cold weather.  He essentially had sedentary activity during these episodes.  He did not state this in terms of degrees of range of motion.  The Veteran's gait was described as antalgic; he had a rapid gait using a cane.  The examiner noted increased wear on the outside edge of the heel on the right shoe.  Dorsiflexion was from 0 degrees to 15 degrees, with pain at 15 degrees; plantar flexion was from 0 degrees to 25 degrees, with pain starting at 25 degrees.  There was no joint ankylosis.  No instability was noted.  The condition of the ankle was described as being manifested by deformity, edema, tenderness, and painful movement.  The pertinent diagnosis was status post right lateral malleolar fracture with markedly abnormal talar tibial joint with residual scarring and loss of motion.  The examiner noted a solid fusion of fibular fracture, with perceived possible malunion on lateral view x-ray but no evidence of loose motion on physical exam.  There was no loose motion requiring the use of a brace.  The examiner noted that the brace was for support and comfort with ambulation.  He was a previously contracted employee in safety management which required walking short distances, with alternating sitting.  Use of pain medications caused drowsiness, but he did not specify difficulty otherwise doing job related activities.  Nonunion versus malunion of fibula was at least as likely as not (50/50 probability) caused by or a result of the fracture.  There was currently a possible malunion of the distal fibula based on x-rays, although this did not appear significant based on a mostly solid fusion.  As this appeared only on lateral view, the radiologist opinion was that it was less likely as not a significant malunion.  There was no current detectable loose motion.  The Veteran relied upon the brace for stability, but it was not inherently required.  A possible malunion of the distal fibula appeared slight.  Functional loss appeared moderate based on limitation of motion.  

Received in June 2010 were VA progress notes dated from September 2005 to December 2008.  These records show that the Veteran received clinical attention and treatment for right ankle arthritis.  In September 2005, the Veteran was diagnosed with possible osteomyelitis of the right tibia/fibula fracture of the right distal tibia and fibula, status post fixation.  A podiatry note in September 2008 reported that the Veteran was being evaluated for pre-surgical consultation for a right ankle fusion due to traumatic arthritis.  The Veteran was placed on the schedule to undergo surgery for a fusion of the right ankle.  

Received in September 2010 were treatment reports from Dr. R. R. dated from June 2005 to August 2010.  A progress note dated in August 2005, reflects an assessment of infection, right ankle, status post open reduction internal fixation of right ankle approximately one month ago.  A postoperative diagnosis in August 2005 was infection of the right ankle status post open reduction and internal fixation right ankle four weeks, with a good possibility of osteomyelitis present.  On August 22, 2005, physical examination showed the wound continued to have good signs of healing.  No erythema was present and minimal drainage was noted.  There was some fibrotic tissue present.  An x-ray study of the right ankle, dated in March 2010, showed an anterior placed tibia on the foot almost near the talonavicular joint and screws were showing significant lucency around the edges of the screws in an anterior place where it was not catching most of the talus.  The records indicate that the Veteran was admitted to the hospital on April 14, 2010 for surgical correction of his right ankle.  He underwent a right ankle fusion.  The postoperative diagnosis was right ankle fusion nonunion; right ankle fusion, nonunion, anterior displaced.  An office note, dated in May 2010, reflects an assessment of three weeks status post ankle fusion revision with a frame doing nicely.  In June 2010, it was noted that the ankle looked good clinically; there was a good alignment of the ankle.  When seen in July 2010, the Veteran had no complaints.  An office note, dated August 26, 2010, related that the Veteran was status post ankle fusion and doing well with the frame removed; he stated that he was having no pain.  Examination revealed no erythema.  Alignment was as before.  He had almost no swelling and no pain; the examiner noted that this was a clinical sign of a good fusion occurring.  

Received in December 2010 were private treatment reports dated from June 2005 to April 2010.  These records reflect ongoing treatment for a right ankle injury.  The Veteran was seen in September 2005, approximately four weeks since he had incision and drainage of his right ankle.  He had no complaints of pain, but he did come in walking with his Cam Walker.  Physical examination showed there was no surrounding erythema.  The wound showed minimal drainage today. The tissue appeared nice with normal necrotic tissue and good red beefy granular tissue.  During a clinical visit in November 2005, it was noted that the Veteran was seen with complaints today, not of his right ankle but more proximal to his ankle.  He noticed some increased redness in this area occurring approximately a week to a week and a half ago.  He had no nausea, fever, or chills.  In fact he had mentioned that approximately a week and a half ago he almost had no pain in his ankle at all.  The assessment was abscess proximal right ankle.  It was noted that the Veteran understood that he may have osteomyelitis that may be required to be on IV antibiotics and require further hospital stay.  A clinic note, dated in December 2005, indicates that the Veteran was seen with complaints of ankle pain, quite a bit less than before surgery, the last surgery and the previous surgery, about 60 to 70 percent better, but he did note aches and pain when it got cold.  Examination revealed no erythema and no edema around this wound.  The assessment was hardware removal, right ankle, approximately five weeks ago with the wound; not closed yet but no sign of infection.  In April 2010, the Veteran underwent an ankle fusion with an eternal fixator.  He had significant pain afterwards.  In June 2010, the Veteran was seen with complaints of increased redness in the forefoot area and some drainage.  There was also some irritation with a proximal pin just proximal to the ankle joint and the more intermediate ring.  The diagnosis was forefoot pin with infection and a pin just being irritated more proximally.  

Received in February 2011 were VA progress notes dated February 2003 to May 2011.  An x-ray report dated in May 2005 reflects a healing fracture of the distal metaphysics of the right fibula, but the fracture line could still be seen, joint narrowing and sclerosis at the tibiotalar joint.  In February 2006, the Veteran was seen for follow up evaluation for right ankle instability.  It was noted that he had had weakness in his ankle for a long time with history of sprains.  He now wears high tops to help the ankle stability.  In August 2006, the Veteran was seen for complaints of right ankle pain.  The Veteran reported that he underwent open reduction internal fixation by Dr. R. in Blue Springs, at which time a lateral plate and screw fixation was placed in the distal fibula.  He reported that he had a staph infection in the area, and that he was treated with intravenous Ancef and Fortaz for about three months.  At the end of the three months, he had the hardware removed and had since been off antibiotics.  He denied any recent history of fever, chills or sweats.  He denied any problems with localized redness or swelling in the ankle to signify infection.  He had had continued right ankle pain since the hardware was removed.  The assessment was a 49-year-old male with post-traumatic arthropathy of the right ankle.  He also had a nonunion of the lateral malleolus, which might be an infected nonunion.  

Received in September 2013 were medical records from SSA which consisted of VA progress notes dated from November 2009 to November 2011  These records indicate that the Veteran received treatment for the right ankle disorder, as well as arthritis in both knees.  The Veteran underwent a left total knee arthroplasty in May 2011.  A CT scan of the right ankle, performed in August 2011, revealed postsurgical changes of the right ankle; an old fracture with bony destruction of distal tibia and upper aspect of talar bones without bony fusion; and bony structures of talar and calcaneus were osteoporotic.  During a consultation in August 2011, the Veteran reported that his pain in the right ankle became worse about four months ago.  He complained of constant pain in the right ankle area, with the pain being worse on the outside of the ankle than inside.  He noted that the pain was improved with nonweightbearing status and was made worse with weightbearing.  The impression was post two attempts of fusion of the right ankle with probable pseudoarthrosis.  A discharge summary, dated in October 2011, indicates that the Veteran was admitted to the hospital on September 29, 2011 with right ankle soft tissue infection and osteomyelitis of the right ankle.  On October 2, 2011, the Veteran underwent a right below the knee amputation.  His condition at discharge was stable.  An X-ray study in November 2011 revealed status post relatively recent below the knee amputation with surgical skin staples remaining in place with reactive periosteal reaction at the site of resection of both the tibia and fibula most likely on a post-traumatic basis.  A surgery note dated December 6, 2011 indicates that the Veteran denied pain or drainage; he was using stump shriners to prepare for prosthetic fitting.  He also denied fevers or chills.  The examiner noted that the stump incision looked great without signs of infection.  

Received in October 2013 was an award letter from the SSA, dated in November 2011, indicating that the Veteran was found to have become disabled on October 31, 2008.  It was determined that the Veteran was disabled due to osteoarthrosis and allied disorders, as well as affective disorders.  

The Veteran was afforded another VA examination in August 2015.  The examiner noted a diagnosis of right ankle osteomyelitis, dated in 2011.  At that time, it was noted that he underwent a right below knee guillotine amputation on October 2, 2011; he had right BKA site with serial washouts and debridements with improvement in popliteal space turbidity and infection.  He subsequently underwent completion and closure of the right below the knee amputation on October 20, 2011 for right ankle infection.  He was transferred to CLC today for short stay rehabilitation; stump modeling and rehabilitation.  The Veteran reported phantom pains in his right leg; he stated that he could feel his little toe most of the time.  It was noted that the Veteran had disturbance of locomotion and interference with standing due to the right ankle amputation.  Right ankle information not indicated due to amputation.  

III.  Legal Analysis.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2  requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the Veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based upon the facts found, i.e., the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2014).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2014) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2014).  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 (2014).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45 (2014).  After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2014).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

A.  Rating higher than 10 percent for right ankle prior to April 2008 and 20 percent from April 2008 to October 2, 2011.

The RO has rated the Veteran's service-connected right ankle disability under Diagnostic Code 5271 (ankle, limited motion of).  Under this code, a 10 percent evaluation requires moderate limited motion of the ankle.  A 20 percent disability will be assigned where there is marked limitation of motion of the ankle.  The Board observes that 20 percent is the highest rating available under Diagnostic Code 5271.  38 C.F.R. Part 4 (2014).  

In the July 2006 rating decision, the RO established service connection for residuals of right ankle fracture status-post open reduction and internal fixation at 10 percent from September 26, 2005 (the effective date for the award of service connection) to April 28, 2008, and a 20 percent rating from April 28, 2008 to October 2, 2011 (20 percent is maximum rating under DC 5271).  

A 30 percent evaluation is potentially available under Diagnostic Code 5270 for ankylosis of an ankle, in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 and 10 degrees; and a 40 percent evaluation is potentially available with ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. Part 4, Diagnostic Code 5270 (2014).  If there is plantar flexion less than 30 degrees, a 20 percent disability rating is assigned.  Id.  The regulations define normal range of motion for the ankle as dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. § 4.71 (2014).   

The Board has considered the applicablility of rating the right ankle under Diagnostic Code 5262.  Under Diagnostic Code 5262, malunion of the tibia and fibula with moderate knee or ankle disability warrants a 20 percent evaluation; and malunion of the tibia and fibula with marked knee or ankle disability warrants a 30 percent evaluation.  A 40 percent evaluation is assigned when there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

The Board notes that terms such as "moderate" and "marked" are not defined in the Rating Schedule.  However, "marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  See Webster's New World Dictionary, Third College Edition (1988) at 828. "Moderate" is defined as "of average or medium quality, amount, scope, range, etc." Id.  at 871. 

With regards to Diagnostic Code 5262, the Board initially notes that the medical evidence does not specifically indicate that the Veteran has malunion of the tibia and fibula, as required for an evaluation under these criteria.  However, the medical evidence of record clearly demonstrates that the original fracture sustained in January 2005 did not properly heal and resulted in a degenerative condition of the right ankle.  Significantly, a VA examination report in April 2008 noted a diagnosis of status post right lateral malleolar fracture with markedly abnormal talar tibial joint with residual scarring and loss of motion.  The examiner noted a solid fusion of fibular fracture, with perceived possible malunion on lateral view x-ray but no evidence of loose motion on physical exam.  The examiner stated that there was currently a possible malunion of the distal fibula based on x-rays, although this does not appear significant based on a mostly solid fusion.  As the Veteran suffered an ankle fracture and current x-rays show an old traumatic deformity, the Board will afford the Veteran the full benefit-of-the-doubt and assume his deformity is indicative of malunion of the tibia and fibula.  As such, Diagnostic Code 5262 is for application .  

Diagnostic Code 5003 states that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or groups of minor joints affected by limitation of motion, to be combined not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.  

In light of the above cited clinical findings, the Board finds that the evidence does support an increased rating of 30 percent for the left ankle under Diagnostic Code 5262.  Significantly, the June 2006 examination reported plantar flexion is 40 degrees with pain, and dorsiflexion to 15 degrees.  In addition, the examiner noted that there is pain after repetitive use testing.  On the right ankle, there is fatigability, weakness, lack of endurance, and incoordination.  There was also marked degenerative changes in the tibiotalar joint greatest posteriorly.  Increased limitation of motion and impairment was also demonstrated during the April 2008 VA examination.  It was noted that dorsiflexion was from 0 degrees to 15 degrees, with pain at 15 degrees; plantar flexion was from 0 degrees to 25 degrees, with pain starting at 25 degrees.  The condition of the ankle was described as being manifested by deformity, edema, tenderness, and painful movement.  In light of these findings, the Board findings that the Veteran's service-connected right ankle disability was manifested by symptomatology equating to malunion of the tibia and fibula with marked right ankle disability; as such, the record supports a higher rating of 30 percent under Diagnostic Code 5262 prior to October 2, 2011.  

Although an increased rating of 30 percent is warranted, the competent medical evidence does not support a finding of loose motion which is required for the assignment of a higher rating under Diagnostic Code 5262.  Moreover, the medical evidence does not show that the Veteran's right ankle disability necessitated a brace for loose motion, but rather that he wore the brace for the purpose of support only.  See the VA examination report dated April 2008.  The Board thus concludes that, for the period prior to October 2, 2011, the Veteran's right ankle disability warranted no more than a 30 percent evaluation under that Diagnostic Code.  

The Board has also reviewed the remaining diagnostic codes applicable to the ankle and finds that an evaluation in excess of 30 percent cannot be assigned under any of these criteria.  The only ankle-related diagnostic code to provide an evaluation in excess of 20 percent (Diagnostic Code 5270) requires a finding of ankylosis.  There is no medical evidence of such a finding.  Additionally, the Veteran had ankle replacement surgery to warrant a higher rating under Diagnostic Code 5056.  An increased rating cannot be assigned under any alternative diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5056, 5270-5274 (2014).  

Accordingly, the Board finds that a rating in excess of 30 percent for the right ankle disorder, prior to October 2, 2011, is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

B.  Higher Rating for osteomyelitis.

As noted above, a DRO decision, dated in August 2005, granted service connection for osteomyelitis of the right ankle, evaluated as 0 percent disabling, effective September 26, 2005 to October 2, 2011.  

Under Diagnostic Code 5000, for osteomyelitis, acute, subacute, or chronic, a 10 percent evaluation is assigned for inactive osteomyelitis following repeated episodes without evidence of active infection in the past 5 years. A 20 percent evaluation is assigned for osteomyelitis with discharging sinus or other evidence of active infection within the past 5 years. A 30 percent evaluation is assigned for osteomyelitis with definite involucrum or sequestrum, with or without discharging sinus.  A 60 percent evaluation is assigned for frequent episodes of osteomyelitis with constitutional symptoms. A 100 percent evaluation is assigned for osteomyelitis of the pelvis, vertebrae, or extending into major joints, or with multiple localization or with long history of intractability and debility, anemia, amyloid liver changes or other continuous constitutional symptoms.   38 C.F.R. § 4.71a.  

Note (1), following Diagnostic Code 5000, provides that a rating of 10 percent, as an exception to the amputation rule, is to be assigned in any case of active osteomyelitis where the amputation rating for the affected part is no percent.  This 10 percent rating and the other partial ratings of 30 percent or less are to be combined with rating for ankylosis, limited motion, nonunion or malunion, shortening etc., subject, of course, to the amputation rule.  The 60 percent rating, as it is based on constitutional symptoms, is not subject to the amputation rule.  A rating for osteomyelitis will not be applied following cure by removal or radical resection of the affected bone.  

Note (2 ), following Diagnostic Code 5000, provides that the 20 percent rating on the basis of activity within the past 5 years is not assignable following the initial infection of active osteomyelitis with no subsequent reactivation.  The prerequisite for this historical rating is an established recurrent osteomyelitis.  To qualify for the 10 percent rating, two or more episodes following the initial infection are required.  This 20 percent rating or the10 percent rating, when applicable, will be assigned once only to cover disability at all sites of previously active infection with a future ending date in the case of the 20 percent rating.  

A review of the record discloses that the Veteran initially experienced episodes of infection at the site of injury to the right ankle following a surgical procedure in August 2005.  Subsequent evaluation in September 2005 continued to reflect findings of osteomyelitis.  A treatment note in November 2005 related that the Veteran was informed and understood that he may have osteomyelitis that may require him to be on IV antibiotics and require further hospital stay.  In April 2010, the Veteran underwent an ankle fusion with an eternal fixator.  He had significant pain afterwards.  In June 2010, the Veteran was seen with complaints of increased redness in the forefoot area and some drainage.  There was also some irritation with proximal pin just proximal to the ankle joint and the more intermediate ring.  The diagnosis was forefoot pin with infection and a pin just being irritated more proximally.  Resolving all reasonable doubt in favor of the Veteran, the Board is persuaded that the Veteran has experienced several episodes of active infection characteristic of osteomyelitis in the past 5 years prior to October 2, 2011.  As such, the Board determines that a 20 percent rating for chronic osteomyelitis of the right ankle is warranted.  At the same time, however, the medical evidence demonstrates that osteomyelitis did not result in involucrum or sequestrum nor have any chronic systemic or constitutional manifestations of osteomyelitis been objectively demonstrated.  Accordingly, the criteria for assignment of a rating in excess of 20 percent for osteomyelitis are not satisfied.  

Other Considerations

The Board has also considered whether the Veteran's disabilities present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Board finds that the schedular evaluations are adequate.  The evaluations of the Veteran's disabilities contemplate his subjective complaints as well as the objective manifestations of the residuals.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, and provide higher ratings for more severe symptoms than the Veteran experiences.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The Veteran has not described any unusual or exceptional features associated with his disabilities or described how the impairment associated with his disabilities impacts him in an exceptional or unusual way.  Thus, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Consequently, referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

      (CONTINUED ON NEXT PAGE)



ORDER

A disability rating of 30 percent, but no higher, for right ankle disability from September 26, 2005, to October 1, 2011 is granted, subject to law and regulations governing the payment of monetary benefits.  

A separate 20 percent rating for osteomyelitis of the right ankle from September 26, 2005, to October 1, 2011 is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


